IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,577


EX PARTE MICHAEL WAYNE CRAIG, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 7434-A IN THE 8TH DISTRICT COURT

FROM FRANKLIN COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while
intoxicated and sentenced to life imprisonment. The Sixth Court of Appeals affirmed his conviction.
Craig v. State, No. 06-02-00151-CR (Tex. App.-Texarkana, delivered June 6, 2003, no pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file a petition for discretionary review pro se. We remanded this
application to the trial court for findings of fact and conclusions of law.
	Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant
of his right to petition for discretionary review pro se. The trial court recommends that relief be
granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant
is entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment
of the Sixth Court of Appeals in Cause No. 06-02-00151-CR that affirmed his conviction in Case
No. 7434-A from the 8th Judicial District Court of Franklin County. Applicant shall file his petition
for discretionary review with the Sixth Court of Appeals within 30 days of the date on which this
Court's mandate issues.

Delivered: December 20, 2006
Do not publish